Case 2:20-cv-05023-VBF-MRW Document 12 Filed 10/26/20 Page 1 of 4 Page ID #:24
 Case 2:20-cv-05023-VBF-MRW Document 12 Filed 10/26/20 Page 2 of 4 Page ID #:25



 1   right to be free from cruel and unusual punishment, and various state law
 2   obligations.
 3            2.    In June 2020, Magistrate Judge Wilner screened the original
 4   complaint pursuant to 28 U.S.C. §§ 1915(e) and 1915A. Judge Wilner
 5   dismissed the complaint with leave to amend. The dismissal order noted,
 6   among other defects, that Plaintiff failed to state facts sufficient to
 7   establish that any party acted in a manner that was “deliberately
 8   indifferent” to Plaintiff’s safety. To the extent that Plaintiff challenged his
 9   housing determination, the Court informed Plaintiff that this was not
10   reviewable in federal court. Further, Plaintiff did not demonstrate that he
11   properly filed a state tort claim, which is a prerequisite to a lawsuit.
12   (Docket # 8.)
13            3.    Judge Wilner gave Plaintiff leave to file an amended complaint.
14   Plaintiff did so in July 2020. (Docket # 10.) However, Judge Wilner
15   concluded that the amended complaint was “virtually unchanged and read
16   almost word-for-word” from the original complaint. (Docket # 11 at 1.) The
17   amended complaint was again dismissed with leave to amend.
18            4.    Judge Wilner set an August 20 deadline for Plaintiff to amend
19   his complaint or voluntarily dismiss the action. The order specifically
20   warned Plaintiff that failure to comply would result in a recommendation
21   of dismissal under Federal Rule of Civil Procedure 41(b). (Docket # 11
22   at 2.)
23            5.    Plaintiff failed to file a timely response to the order. He also
24   failed to file any updated or amended complaint.
25                                           ***
26            6.    Rule 41(b) provides that if a plaintiff “fails to prosecute or to
27   comply with these rules or a court order, a defendant may move to dismiss
28

                                                 2
 Case 2:20-cv-05023-VBF-MRW Document 12 Filed 10/26/20 Page 3 of 4 Page ID #:26



 1   the action or any claim against it.” Dismissal also may be ordered by the
 2   Court sua sponte. Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962).
 3         7.       Rule 41(b) specifically authorizes a court to dismiss a civil
 4   action when a plaintiff has not filed a required pleading “after being given
 5   leave to do so and has not notified the court of his intention not to file” that
 6   document. Harris v. Magnum, 863 F.3d 1133, 1142 (9th Cir. 2017).
 7   Rule 41(b) applies when a court “mandate[s] the filing” of a pleading and
 8   “indicate[s] that failure to do so would result in dismissal” under the rule.
 9   Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 892 (9th Cir.
10   2019).
11         8.       Dismissal of a civil action under Rule 41 may be appropriate to
12   advance the public’s interest in the expeditious resolution of litigation, the
13   court’s need to manage its docket, and to avoid the risk of prejudice to
14   defendants. Omstead v. Dell, Inc., 594 F. 3d 1081, 1084 (9th Cir. 2010).
15   Additionally, a court should consider the public policy favoring disposition
16   of cases on their merits and the availability of less drastic alternatives in
17   its evaluation. Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).
18         9.       In the present action, the Court finds dismissal of the action
19   without prejudice is appropriate. Plaintiff failed to make any meaningful
20   amendment to his defective complaint after receiving a detailed
21   explanation of those defects from the magistrate judge. Further, after
22   receiving leave to amend his complaint again, Plaintiff failed to respond at
23   all. Plaintiff’s refusal or inability to file a plausible complaint in light of
24   the court’s warnings demonstrates that he has no interest in advancing the
25   action here.
26         10.      By contrast, the Court, the defense, and the public have a
27   strong interest in terminating this action. This is particularly true given
28

                                                3
Case 2:20-cv-05023-VBF-MRW Document 12 Filed 10/26/20 Page 4 of 4 Page ID #:27
